PD-1290-15
                           PD-1290-15                       COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                          Transmitted 9/30/2015 12:05:40 PM
                                                             Accepted 9/30/2015 3:39:29 PM
                                                                             ABEL ACOSTA
                  PD ________________________                                        CLERK

                          NO. 07-14-00401-CR



             TO THE COURT OF CRIMINAL APPEALS




             VICTOR MANUEL PENSADO, APPELLANT

                                  VS.



                THE STATE OF TEXAS, APPELLEE



  On Appeal from Cause No. 67,365-B in the 181st District Court of

                          Potter County, Texas.

              The Honorable John B. Board, Presiding.



          Appellant’s Motion to Extend Time to File PDR



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:
   Victor Manuel Pensado, Appellant, moves this Court to grant an

extension of time to file PDR, and respectfully states:




     September 30, 2015
         1. The Seventh Court of Appeals affirmed the trial court’s

            judgment in an opinion dated September 1, 2015.

            Pensado v. State, 07-14-00401-CR (Tex.App.—Amarillo,

            Sept. 1, 2015, no pet.);

         2. Appellant seeks an extension of time of 30 days in which

            to file PDR, making such due to be filed on or before

            October 30, 2015;

         3. Appellant requests this extension to allow him the

            opportunity to either hire counsel to file PDR on his

            behalf or to file PDR pro se;

         4. Appellate counsel for appellant was not appointed to

            represent appellant on PDR and is unable to continue

            her representation of appellant pro bono;

         5. No other motions for extensions have been filed.


  For the foregoing reasons, Appellant requests that this Court grant

his Motion for Extension of Time to File PDR, extending the time for

filing PDR to October 30, 2015.


                                   Respectfully Submitted,



                                   /s/ Hillary S. Netardus
                                   P.O. Box 50652
                                   Amarillo, TX 79159-0652
                                   hillarynetardus@yahoo.com
                                   State Bar No. 00791683
                                   ATTORNEY FOR APPELLANT




                 CERTIFICATE OF SERVICE


     I hereby certify that a true and correct copy of the foregoing

Motion to Extend Time to File Appellant’s Brief has been served upon

the parties in the following manners:


     1.       Jack Owen and Kathy Levy, counsel of record for the

              State, by E-Mail to the email addresses on file with

              EFileTexas.gov, the electronic filing manager for the

              Court; and

     2.       Victor Manuel Pensado, appellant, by United States

              First Class Mail at 709 S. Houston in Amarillo, Texas.



                                         /s/ Hillary S. Netardus